Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The context of group identifier is unclear.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 1, 3-5, 8, 10-12, 15 and 17-18   are rejected under 35 U.S.C. 103(a) as being unpatentable over Sayed et al (hereinafter Sayed) US Publication No 20140095435 in view of Cooper et al (hereinafter Cooper) US Patent  No 10073856.

As per claim 1, Sayed teaches:
A method comprising: receiving, at a first node of a plurality of nodes, a first replication rule, wherein the first replication rule defines object replication among the plurality of nodes;
(Fig. 1-5 and paragraphs [0023], [0026]-[0027], [0029] and [0046])
upon receiving a request to predict an effect of the first replication rule, identifying, based on the first replication rule, a first object of a plurality of objects;
(Paragraphs [0004] and [0036])
 and upon determining that the first object is present on the first node but is not present on a second node of the plurality of nodes, outputting an indication of the first object. 
(Fig. 1-5 and paragraphs [0023], [0026]-[0027], [0029] and [0046], wherein the newly document published/stored in a node (present) and it is not stored/published to the other node is analyzed and identified (ie. Document 121))
Sayed does not explicitly teach labeling the first replication rule as pending, wherein a second replication rule on the first node is labeled as active, however in analogous art of data replication, Cooper teaches:
labeling the first replication rule as pending, wherein a second replication rule on the first node is labeled as active;

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sayed and Cooper by incorporating the teaching of Cooper into the method of Sayed. One having ordinary skill in the art would have found it motivated to use the data replication of Cooper into the system of Sayed for the purpose of monitoring replication status.
As per claim 3, Sayed and Cooper teach: 	The method of claim 1, the method further comprising replicating the first replication rule to the second node of the plurality of nodes.  (Fig. 1-5 and paragraphs [0023], [0026]-[0027], [0029] and [0046])(Sayed)

As per claim 4, Sayed and Cooper teach:The method of claim 3, the method further comprising: 
upon receiving the request to predict the effect of the first replication rule: forwarding, to the second node, the request to predict the effect of the first replication rule; (Fig. 1-5 and paragraphs [0023], [0026]-[0027], [0029] and [0046], wherein the document 124 is identified to be present  published/stored in a node on other node (second node) and it is not stored/published to node 110-1(first node))(Sayed)
receiving, from the second node, an indication of a second object that is present on the second node; determining that the second object is not present on the first node;
(Fig. 1-5 and paragraphs [0023], [0026]-[0027], [0029] and [0046])(Sayed)
 and outputting an indication of the second object. 
(Fig. 1-5 and paragraphs [0023], [0026]-[0027], [0029] and [0046], wherein the document 124 is identified to be present  published/stored in a node on other node (second node) and it is not stored/published to node 110-1(first node))(Sayed)
As per claim 5, Sayed and Cooper teach:The method of claim 1, the method further comprising: 
receiving a plurality of replication rules; labeling each respective replication rule of the plurality of replication rules as pending, wherein each respective replication rule is further labeled with a first group identifier; 
(Column 24, lines 19-46)(Cooper)
upon receiving a request to predict an effect of the first group identifier, identifying, based on the plurality of replication rules, one or more objects of the plurality of objects; and outputting an indication of the one or more objects. (Fig. 1-5 and paragraphs [0023], [0026]-[0027], [0029] and [0046])Sayed)
Claims 8 and 10-12 are computer-readable storage medium claims respectively corresponding to method claims 1 and 3-5 and they are rejected under the same rational as claims 1 and 3-5.
Claims 15 and 17-18 are system claims respectively corresponding to method claims 1 and 4-5 and they are rejected under the same rational as claims 1 and 4-5.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sayed and Cooper in view of Fury Christ et al (hereinafter Fury) US Publication No 20180091517.

As per claim 2, Sayed and Cooper teach:
labeling the first replication rule as active; (Column 24, lines 19-46)(Cooper)
and upon labeling the first replication rule as active, replicating the first object to the second node. 

Sayed and Cooper do not explicitly teach receiving approval of the first replication rule; upon receiving the approval, replicating the first object to the second node, however in analogous of data replication, Fury teaches:
  	receiving approval of the first replication rule; upon receiving the approval, replicating the first object to the second node.
(Paragraph [0042])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sayed and Cooper and Fury by incorporating the teaching of Fury into the method of Sayed and Cooper. One having ordinary skill in the art would have found it motivated to use the data replication of Fury into the system of Sayed and Cooper for the purpose of ensuring data integrity.

Claim 9 is a computer-readable storage medium claim corresponding to method claim 2 and it is rejected under the same rational as claim 2.

Claim 16 is a system claim corresponding to method claim 2 and it is rejected under the same rational as claim 2.


Claims 6, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sayed and Cooper in view of Lu et al (hereinafter Lu) US Publication No 20120278282.

Sayed and Cooper do not explicitly teach prior to identifying the first object, validating the first replication rule based on one or more cross-dependencies, however in analogous of data replication, Lu teaches:
  	prior to identifying the first object, validating the first replication rule based on one or more cross-dependencies. 
(Paragraphs [0030] and [0122] and [0126])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sayed and Cooper and Lu by incorporating the teaching of Lu into the method of Sayed and Cooper. One having ordinary skill in the art would have found it motivated to use the data replication of Lu into the system of Sayed and Cooper for the purpose of ensuring data integrity.

Claim 13 is a computer-readable storage medium claim corresponding to method claim 6 and it is rejected under the same rational as claim 6.

Claim 19 is a system claim corresponding to method claim 6 and it is rejected under the same rational as claim 6.


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sayed and Cooper in view of Sebastien Cherry (hereinafter Cherry) US Publication No 20070100903.



Sayed and Cooper do not explicitly teach outputting an indication of the first object comprises outputting a graphical user interface (GUI) depicting the first object on the first node, however in analogous of data replication, Cherry teaches:
 	outputting an indication of the first object comprises outputting a graphical user interface (GUI) depicting the first object on the first node.
(Paragraph [0039], wherein the newly added file awaiting synchronization is displayed)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sayed and Cooper and Cherry by incorporating the teaching of Cherry into the method of Sayed and Cooper. One having ordinary skill in the art would have found it motivated to use the data replication of Cherry into the system of Sayed and Cooper for the purpose of leveraging user interface to manage object synchronization.

Claim 14 is a computer-readable storage medium claim corresponding to method claim 7 and it is rejected under the same rational as claim 7.

Claim 20 is a system claim corresponding to method claim 7 and it is rejected under the same rational as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                         2/6/2022